Citation Nr: 1624720	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for left foot callus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

As will be noted below, while the Veteran's service-connected left foot disability was initially reported to be a left foot plantar wart and calluses, the evidence of record reflects that the Veteran's disability is not manifested by a plantar wart.  As such, the Board has reported the issue on appeal to be left foot callus.

The Veteran's claim was remanded for additional development in December 2013.  


FINDING OF FACT

The Veteran's left foot callus has been manifested by pain and tenderness.   


CONCLUSION OF LAW

The criteria for a rating of 10 percent for left foot callus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For historical purposes, the Veteran submitted a claim of entitlement to a compensable rating for left foot calluses in February 2008.  The claim was denied in a November 2008 rating decision.  The Veteran disagreed with the denial of the claim, and this appeal ensued. 

VA treatment reports reflect that in April 2008, the Veteran reported a painful callus of the left foot.  The examiner indicated it was secondary to hammertoe surgery of the second left toe.  The Veteran also reported a painful lesion of the left foot in April 2009.  The examiner described a keratosis (not verruca) of the second left toe.  The skin was intact and neurologic examination and muscle strength were within normal limits.  The examiner pared the lesion and prescribed orthotics.  In July 2009, the Veteran was noted to have a keratosis secondary to the plantarflexed metatarsal head with hammertoe deformity.  The examiner indicated that the hammertoe correction had not elevated the metatarsal head enough to prevent callus formation.  The lesion was pared at that time.  Similar findings were reported every few months from January 2010 through December 2013.    

At a July 2008 VA examination, the examiner noted that the Veteran had a painful callus buildup at the site of pressure on his left foot.  The Veteran had a hammer toe deformity of the second toe and underwent an osteotomy of the second metatarsal of the left foot in August 2006 and a subsequent surgery in April 2008.  Physical examination of the Veteran revealed a well healed post-surgical incision scar on the dorsum of the second metatarsal.  There was evidence of a callus on the plantar surface of the foot at the metatarsophalangeal joint of the left second toe.  The examiner diagnosed a callus of the left foot at the site of the osteotomy.  The Veteran's symptoms included pain at the site of the surgery on the second metatarsal of the left foot and no swelling, heat, redness, stiffness, fatigability, and weakness.  He used orthotic inserts for the callus and ambulated with an antalgic gait.  There was no objective evidence of pain.  The Veteran indicated that he had to miss work for his surgery and some podiatry visits.  The examiner reported that the Veteran's left foot callus resulted in significant effects on the Veteran's occupation as a plant engineer due to increased absenteeism.  

At a November 2008 VA examination, the Veteran was noted to have a callus formation on the foot for which he used shoe inserts.  There was objective evidence of painful motion and tenderness (facial grimacing).  There was no objective evidence of instability or weakness.  The Veteran ambulated with an antalgic gait.  The Veteran was noted to have been employed full time as a plant manager but the examiner noted that he had not missed any work due to his callus.  The examiner also later noted that the Veteran was not employed (which appears to have been in error).  

At a January 2014 VA examination, the Veteran denied ever having had a plantar wart.  He indicated that he began forming a callus on the plantar surface of the left foot during service.  He indicated that he forms very hard painful calluses on the plantar surface where the left second metatarsal meets the left second proximal phalanx.  He reported that he went to the podiatrist every thirty to forty days.  He denied the use of medication but noted that he used a special shoe insert called a met pad.  The Veteran stated that he does not participate often in his favorite sports (hunting and fishing) and he does not go to stores as much.  With regard to employment, the examiner noted that the Veteran's foot condition impaired his ability to work in that he was not as mobile as he used to be and he was unable to stand or walk for prolonged periods.  There was no abnormal gait.  

The examiner opined that the Veteran's callus formed as a residual of his surgical procedure of the left second toe which caused increased pressure at the metatarsophalangeal intersection of the left second toe.  The examiner also indicated that the Veteran did not have hammertoes and hammertoes were therefore not related to service-connected calluses or service.

At a May 2014 VA examination, the Veteran was noted to have hammertoes of the left foot and she opined that the hammertoes were not caused or aggravated by plantar wart or calluses of the left toe or mallet toe.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left plantar callus is rated as benign skin neoplasms, which is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7819.  Diagnostic Code 7819 provides that the disability be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), or impairment of function.  As the evidence does not suggest that the Veteran's left foot disability has been manifested by plantar warts at any time, the Board will describe the Veteran's disability as a left foot callus.

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin.  Specifically, the amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, the amendments apply to applications for benefits received by VA on or after October 23, 2008.  The Board recognizes that those regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that, even in the event such requests are made, the regulations specifically prohibit application of the amended regulations prior to October 23, 2008.

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7801 provided the rating criteria for scars, other than head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating is assigned for scars encompassing an area or areas exceeding 6 square inches (39 square centimeters).  A 20 percent rating is assigned for scars encompassing an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent rating is assigned for scars encompassing an area or areas exceeding 72 square inches (465 square centimeters).  A 40 percent rating is assigned for scars encompassing an area or areas exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2007).

Diagnostic Code 7802 provided the rating criteria for scars, other than head, face, or neck, that are superficial and that do not cause limited motion.  A 10 percent rating is assigned for scars encompassing an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2007).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2007).

Under Diagnostic Code 7803, a 10 percent rating is assigned for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.   38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2007).

Under Diagnostic Code 7804, a 10 percent rating is assigned for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).   A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2007).

Under Diagnostic Code 7805, other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

In considering the evidence of record and the applicable laws and regulations and resolving reasonable doubt in favor of the Veteran, the Board finds there is evidence of a painful left foot callus to warrant a 10 percent rating and no more under Diagnostic Code 7804.  38 C.F.R. §§ 4.3, 4.7.  The Board finds that the weight of the evidence is against a finding that a rating in excess of 10 percent is warranted for the left foot callus under Diagnostic Code 7804.  

The Board notes that 10 percent is the maximum rating for each scar under Diagnostic Code 7804 and, because the Veteran has one left foot callus, a rating of 10 percent is the maximum possible rating under Diagnostic Code 7804.  38 C.F.R.  § 4.118 (prior to October 23, 2008).  The Board further notes that under the current Diagnostic Code 7804, a 10 percent rating would also have been the maximum warranted for the left foot callus, because the regulations now require a total of three or four scars that are unstable or painful to warrant a 20 percent rating under Diagnostic Code 7804. 38 C.F.R. § 4.118 (2015).

The Board next finds that the weight of the evidence is against a finding that any other Diagnostic Codes for rating scars are applicable.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.118, Diagnostic Codes 7801-7803 (prior to October 23, 2008).  

With regard to Diagnostic Code 7801, the Veteran's callus of the left foot has not been described as deep at any time nor has it been reported to limit the Veteran's motion.  Under Diagnostic Code 7801, the criteria for a compensable rating include that the scar cover an area at least 6 square inches in size.  Under Diagnostic Code 7802, the criteria for a compensable rating include that the scar cover an area of at least 144 square inches.  While a specific measurement was not included in the examination reports, the medical evidence of record does not reflect that the callus covers an area or areas of at least 6 square inches as it has been described as a callus on the plantar surface of the foot at the metatarsophalangeal joint of the left second toe.  

Additionally, the lay and medical evidence of record weighs against a finding that the Veteran is entitled to a separate rating under Diagnostic Code 7803 as the callus has not been described as unstable at any time.  

Diagnostic Code 7805 directs that other scars and other effects of scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (prior to October 23, 2008).  The lay and medical evidence of record weighs against a finding that the Veteran is entitled to a separate rating under Diagnostic Code 7805. While the Veteran was noted to ambulate with an antalgic gait in 2008, this finding is outweighed by the more recent evidence of record which notes that he ambulated with a normal gait.  

The Board has also considered whether other Diagnostic Codes may apply in this case.  Under 38 C.F.R. § 4.72, Diagnostic Code 5284 for "other" foot injury, a 10 percent rating is prescribed for moderate impairment due to foot injury, a 20 percent rating is prescribed for moderately severe impairment due to foot injury, a 30 percent rating is prescribed for severe impairment due to foot injury, and a 40 percent rating is prescribed for loss of use of the foot.  Words such as moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Board finds that the evidence weighs against finding that the disability picture associated with the left foot callus meets or more closely approximates the criteria for even a compensable rating under Diagnostic Code 5284 for any portion of the rating period.  The evidence shows that the left foot callus is manifested by pain and tenderness.  As discussed above, the left foot callus does not result in any other functional impairment or symptomatology during the rating period.  While the Veteran underwent two surgical procedures, these were related to a nonservice-connected hammertoe disability.  In consideration thereof, the Board finds that the left foot callus does not meet or more closely approximate the criteria for a moderate level of impairment.  An alternative rating under Diagnostic Code 5284 would not result in a higher disability rating for the left foot callus.  A separate rating under Diagnostic Code 5284 would involve prohibited pyramiding.   See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In consideration of the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the left foot callus, or a separate rating under any diagnostic code, for any period of the initial rating appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his left foot callus disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of pain and tenderness.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed or unemployable due to his left foot callus.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected left foot callus disability

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained. 

ORDER

Entitlement to a 10 percent rating for left foot callus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


